DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt and entry of Applicant’s Preliminary Amendment filed on Jul. 08, 2019 and May 20, 2019 is acknowledged.
Claims 1-4 have been canceled.  Claims 5-9 have been added. Overall, claims 5-9 are pending in this application.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
2.	The drawings were received on 05/20/2019.  These drawings are approved.

Specification
3.	The abstract of the disclosure is objected to because they include reference characters which are not enclosed within parentheses.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth a synchronous driving mechanism” and “an elastic member” in claims 5-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
a synchronous driving mechanism --->the specification describes as “A plurality of pin ring mechanisms 15 are provided between the driving-side scroll member 7 and the driven-side scroll member 9. The pin ring mechanism 15 is used as a synchronous driving mechanism that transmits driving force from the driving-side scroll member 7 to the driven-side scroll member 9 so that both of the scroll members 7 and 9 rotationally move in the same direction at the same angular velocity. Specifically, as illustrated in Fig. 1, the pin ring mechanism 15 includes a ring member 15a that is a ball bearing, and a pin member 15b” (see page 14, para. [0028], lines 1-9).
an elastic member ---> the specification describes as “A coil spring (elastic member, biasing means) 14 is provided so as to abut against an end surface of the driven-side thrust sliding bearing 13b. A plurality of the coil springs 14 are provided in the circumferential direction about the driven-side axis CL2 at predetermined intervals.” (see pages 12-13, para. [0025]); “A plurality of coil springs 20 (elastic members, biasing means) are provided so as to press the exhaust opening 3d side and the outer ring side (stationary side) of the driven-side ball bearing 18 formed to have a double row. The plurality of coil springs 20 are provided in the circumferential direction about the driven-side axis CL2 at predetermined intervals” (see page 18, para. [0035]).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
6.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “biasing means for biasing a distal end of the driving-side wall” in claims 5-8
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	- Claim 6, the limitation “wherein the biasing means comprises an elastic member that abuts against a bearing provided with respect to the driven-side scroll member” renders the claim 
	For the purpose of this Office action, the claim 6 will be examined as best understood by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 5-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riffe et al. (Riffe) (Patent Number 4,927,339).  
	Regarding claim 5, as shown in Figs. 1-3 and 7, Riffe discloses a co-rotating scroll compressor 20 comprising: a driving-side scroll member 82, 80; 82-1 (see col. 5 lines 63-68 to col. 6,lines 1-6) driven by a drive unit 40 so as to rotate, and comprising a spiral driving-side wall 80 arranged on a driving-side end plate 82, 82-1; a driven-side scroll member 102, 100 (see col. 6, lines 20-32) in which a spiral driven-side wall 100 corresponding to the driving-side wall 80 is arranged on a driven-side end plate 102; 102-1, the driven-side wall 100 being engaged with the driving-side wall 80 so as to form a compression space; a synchronous driving mechanism 130 (see col. 7, lines 6-18 – see Fig. 3) that transmits driving force from the driving-side scroll member to the driven-side scroll member so that the driving-side scroll member and the driven-side scroll member rotationally move in a same direction at a same angular velocity; and a biasing means 
	Regarding claim 6, Riffe discloses wherein the biasing means 260-1 comprises an elastic member that abuts against a bearing 270-1, 272-1 provided with respect to the driven-side scroll member 102-1.     
	Regarding claim 7, Riffe discloses wherein the biasing means 260-1 (see Fig. 7) comprises an elastic member provided between a driven-side thrust bearing 270-1, 272-1 that receives thrust force of the driven-side scroll member 102-1 and a housing 26-1 that accommodates the driven-side scroll member.     
	Regarding claim 9, Riffe discloses further comprising a displacement amount restricting means150-1, 128-1 (see Fig. 7) for restricting a displacement amount between the driving-side scroll member and the driven-side scroll member.
9.	Claims 5-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nobori et al. (Nobori) (Publication Number JP04-292591).    
	Regarding claim 5, as shown in Figs. 1-2, Nobori discloses a co-rotating scroll compressor, comprising: a driving-side scroll member 13 driven by a drive unit 2 so as to rotate, and comprising a spiral driving-side wall 16 arranged on a driving-side end plate 15; a driven-side scroll member 14 in which a spiral driven-side wall 19 corresponding to the driving-side wall 16 is arranged on a driven-side end plate 18, the driven-side wall 19 being engaged with the driving-side wall so as to form a compression space 21 (see page 3, para.[0016] to page 4, para. [0017] of the Nobori with English Translation); a synchronous driving mechanism 29 that transmits driving force from the 
	Regarding claim 6, Nobori discloses wherein the biasing means 42 comprises an elastic member that abuts against a bearing 10, 26 provided with respect to the driven-side scroll member 14.     
	Regarding claim 8, Nobori discloses further comprising a driven-side rolling bearing 26 provided between a driven-side shaft portion 20 connected to the driven-side end plate 18 and a housing 24, 27 that accommodates the driven-side scroll member 14, wherein the 2biasing means 42, 28 comprises an elastic member provided between the driven-side rolling bearing 26 and the housing 24, 27.     
	Regarding claim 9, Nobori discloses comprising a displacement amount restricting means 9 for restricting a displacement amount between the driving-side scroll member 13 and the driven-side scroll member 14 (see page 3, para. [0015] and page 4, para. [0017] of the Nobori with English Translation).
10.	Claims 5-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blain (Patent Number 4,575,318).    
	Regarding claim 5, as shown in Fig. 2,Blain discloses a co-rotating scroll compressor, comprising: a driving-side scroll member 12 driven by a drive unit 35 so as to rotate, and comprising a spiral driving-side wall 16 arranged on a driving-side end plate 14; a driven-side 
	Regarding claim 6, Blain discloses wherein the biasing means 60, 62, 66, 68, 74, 76 comprises an elastic member that abuts against a bearing 88 provided with respect to the driven-side scroll member 10.     
	Regarding claim 7, Blain discloses wherein the biasing means 60, 62, 66, 68, 74, 76  comprises an elastic member provided between a driven-side thrust bearing 88 that receives thrust force of the driven-side scroll member 10 and a housing  that accommodates the driven-side scroll member.     
	Regarding claim 9, Blain discloses further comprising a displacement amount restricting means 70 for restricting a displacement amount between the driving-side scroll member 12 and the driven-side scroll member 10.

Prior Art
11.	The IDSs (PTO-1449) filed on Mar. 26, 2020, Dec. 20, 2019 and Aug. 29, 2019 have been considered.  An initialized copy is attached hereto.  
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of four patents: Mikulasek (U.S. Patent Number 2,475,257), Thelen et al. (U.S. Patent Number 4,178,143), Riffe et al. (U.S. Patent Number 5,338,159), and Honma et al. (U.S. Patent Number 6,179,590 B1), each further discloses a state of the art.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746